Title: To Thomas Jefferson from Andrew Rounsavell, 23 March 1801
From: Rounsavell, Andrew
To: Jefferson, Thomas



Fairfax County March 23d 1801

Sir haveing Spent considerable time in Study uppon a plan for riseing the water above its leavel So as to give the water to the inhabetance of a town, without labour: also to put it in the power of the Farmer to water his meadow ground in much larger quantity, by the hight he gains by the Rise of the water, and after a number of conjectors of a Simmelar nature am of opinnion the thing is plactable But Never the less have Some doubts wich ocation me to call on your honner to know your oppinion of the matter and if you think the thing practabel After Seeing my plan—your assistance in putting it in to execution—as my circomstance will not Admit my trying the experiment: wich will not in my opinion cost much to try the experiment uppon a Small Scale: my want of experience will I trust apologise for the want of formallety of my letter: that the Grate an first Cause may grant you health: and peace plenty & unity with the people you preside over is the prayrs of your petitioner

Andrew Rounsavell


PS Sir if the absurdety of the thing Should ocation your honor to think it not worth your notice: I wish you to think over the following philosophisical Ideas: first that the would is a Sphere Second that it turns round once in twenty four hours
3d that no one part can be said to be uppermost

4th that the water apears to have life wich it perservs by runing: when If confin’d Standing becomes Stagnate:
5th that we See the water come out of the top an exceding high mountain in large quantity and must have Some cause
6th that we See the power of Suction by the clouds drawing the water out of the Rivers in large quantity

Sir after you have read the above I trust you will heare my Reasons & look at my plan as I have Shewn my plan to Severl people wich might take advantage of it by making applycation or experiment before me: I therefore Send this Sooner to you then I intend: wishing to make you my deposit as I under Stand you are presedent of the philosophical Society: thereby to Secure any advantages may be Receivd. by it
I at first thought to Send my letter but am at preasant at your Door myself.


A Rounsavell

